        Case 2:20-mc-00182-EFB Document 12 Filed 08/18/20 Page 1 of 2




 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8
 9
10
11
12    UNITED STATES OF AMERICA,                          Case No. 2:20mc00182-WBS-EFB

13                   Plaintiff,

14           v.
                                                                ORDER OF REASSIGNMENT
      JESSE WHEELER,                                              (Corrected case caption)
15
16                   Defendant.
17
18
19           Each of the parties in the above-captioned case has filed a AConsent to Proceed Before a
20   United States Magistrate Judge.@ See 28 U.S.C. ' 636(c). According to E.D. Cal. L. R. 305, both
21   the district court judge assigned to the case and the magistrate judge must approve the reference to
22   the magistrate judge.

23           The undersigned has reviewed the file herein and approves the reassignment and referral of

24   the above-captioned case to the magistrate judge for all further proceedings and entry of final

25   judgment.

26                                                Page 1 of 2
27
28
        Case 2:20-mc-00182-EFB Document 12 Filed 08/18/20 Page 2 of 2




 1           IT IS HEREBY ORDERED that the Clerk of the Court reassign this case to the Honorable

 2   Edmund F. Brennan. The parties shall take note that all documents hereafter filed with the Clerk of

 3   the Court shall bear case number 2:20-mc-00182-EFB. Any currently scheduled dates presently set

 4   before Senior Judge William B. Shubb are hereby VACATED.

 5
 6   Dated: August 17, 2020

 7
 8
 9
10           Having also reviewed the file, I accept reference of this case for all further proceedings and

11   entry of final judgment.

12
     DATED: August 17, 2020
13
14
                                                  EDMUND F. BRENNAN
15                                                UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26                                               Page 2 of 2
27
28
